                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Laron Young,                        )
                                    )
              Plaintiff,            )         ORDER
                                    )
      vs.                           )
                                    )
Bismarck Police Department, et al., )         Case No. 1:19-cv-210
                                    )
              Defendants.           )

       This case involves claims brought under 42 U.S.C. § 1983 by Laron Young, a pro se pretrial

detainee being housed at the Heart of America Correctional and Rehabilitation Center in Rugby,

North Dakota. IN October 2019 the Clerk’s office received a partially completed subpoena duces

tecum from Young. The court construes this as a request for a subpoena duces tecum to be served

on Bismarck Police Chief Draovitch.

       Young’s subpoena request is premature given the present posture of this case. The court has

yet to complete its initial review of Young’s complaint as mandated by 28 U.S.C. § 1915A.

Assuming that Young’s complaint survives initial review, defendants will need to be served with

the summons and complaint. Upon receipt of the complaint, they will be afforded time to file an

answer or otherwise respond. See Fed. R. Civ. P. 12(a)(1). Thereafter, the parties will be given time

to confer and submit proposed scheduling plans. See Fed. R. Civ. P. 26(f). Only after the court has

reviewed the parties’ scheduling plan and issued a scheduling order will Young be permitted to

commence discovery. See Fed R. Civ. P. 26(d)(1) (providing relevant part that “[a] party may not

seek discovery from any source before the parties have conferred as required by Rule 26(f), except

. . . when authorized by these rules, stipulation or court order.”). And even then he will have to

demonstrate, among other things, there are no other means of obtaining the documents he seeks


                                                 1
before the court will authorize the issuance of a subpoena.

       Accordingly, Young’s request is DENIED without prejudice.

       IT IS SO ORDERED.

       Dated this 6th day of November, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                2
